United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-50469
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

SRINATH AUDITYAN

                     Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                     USDC No. 1:03-CR-211-ALL-LY
                         --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Srinath Audityan has appealed his jury conviction of

attempted enticement of a child to engage in illicit sexual

activity.   Audityan contends that the district court erred in

refusing to give a spoliation instruction.    Because there is no

reason to believe that the Government acted in bad faith in

failing to record the telephone conversations at issue, the

district court did not abuse its discretion in refusing to give

the instruction.   See United States v. Wise, 221 F.3d 140, 156


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50469
                               -2-

(5th Cir. 2000); see also United States v. Townsend, 31 F.3d 262,

270 (5th Cir. 1994) (standard of review).   The conviction is

     AFFIRMED.